internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-114865-02 date july in re legend decedent trust date date date date trustee local court dear this letter is in reply to your letter of date requesting a ruling regarding the generation-skipping_transfer gst tax consequences of a proposed division of a_trust facts decedent created trust an irrevocable_trust on date date is prior to date paragraph v of the trust instrument provides that a during the term and period of the natural life of donor said trustee shall pay to her all of the net_income from said trust at least semi- annually at the same time furnishing her a statement of the transactions and condition of said trust as of the completed period b upon the death of donor the corpus of said trust fund with plr-114865-02 accruals shall be divided into three funds one consisting of thereof shall be denominated fund a another consisting of thereof fund b and the third consisting of thereof fund c and the income therefrom shall be paid to the persons hereinafter named for the term and period given and in the proportions mentioned in the following paragraphs paragraph vi provides donor has classified the named beneficiaries under this trust in the manner which follows indicating the class taking a particular fund by the corresponding letter class a consists of donor’s brother and sisters class b consists of donor’s nephews and nieces class c consists of donor’s grand nephews and grand nieces of her late husband paragraph viii provides for and during the term and period of the respective natural lives of the members of class a and the survivor of them my trustee shall pay unto them in equal shares the net_income from fund a viz of the net_income arising from this trust in the event of the death of any member of said class during the continuance of this trust without leaving any child of children or other lineal_descendants the share of such deceased member shall be paid in equal shares to the surviving members of said class the lineal_descendants of any other deceased member of said class to take by representation in equal shares if there be more than one the share of such deceased member of that class in event of the death of any member of said class leaving any child or children lawful issue or other lineal_descendants then living such child or children or lineal_descendants shall take the ancestor’s share in equal shares if there be more than one and such payments of income continue during the term and period of this trust if such beneficiaries shall so long live the issue of any deceased beneficiary thus taking the parent’s share always per stirpes and not per capita paragraph ix provides in like manner after the death of donor and for and during the natural life of the members of class b my trustee shall pay the net_income from fund b viz of the net_income from said trust in equal shares to the said members of class b upon the death of any member of class b leaving no child or children lawful issue of his or her body then living the share of such deceased member shall go to and be paid in equal shares to the surviving members of class b and the lineal plr-114865-02 descendants of deceased members of class b the latter taking the parent’s share per stirpes and not per capita in the event of the death of any member of class b leaving such child or children lawful issue or lineal_descendants then living the share of such deceased member of class b shall go to and be paid to such child children or lineal_descendants in equal shares if there be more than one and taking per stirpes and not per capita paragraph x provides the members of class b are children of certain members of class a and are the principal beneficiaries under this trust this trust shall continue for and during the term and period of the life time of the members of class a and class b and the survivor of them and twenty- one years thereafter as and when the death of any one of the members of said class occurs the appropriation of the income to said member shall automatically fall to the lineal_descendants of such deceased member following the line of descent from generation to generation and taking always per stirpes until this trust be determined if at any time during the term hereof the line of descent from any member of class a shall become totally extinct so that there be no lineal descendant of such member of class a then living then the income above appropriated to such member and the children or the lineal_descendants of such member shall go and be paid in equal shares and per stirpes to the surviving lineal_descendants of the other members of class a in equal shares if there be more than one at the termination of this trust the corpus of funds a and b hereof with all accumulations shall vest in and be paid to the lineal_descendants of the members of class a then living such descendants of each member of class a to take as a class one equal share thereof and in equal shares amongst themselves if there be more than one paragraph xi provides in like manner after the death of donor and for and during the natural lives of the members of class c my trustee shall pay the net_income from fund c viz of the net_income from said trust in equal shares to the said members of class c upon the death of any member of class c leaving no child or children lawful issue of his or her body then living or any issue of a deceased child or children the share of such deceased member shall go to and be paid in equal shares to the surviving members of class c and the lineal_descendants of any deceased member of class c the latter taking the parent’s share per stirpes and not per capita in event of the death of any member of class plr-114865-02 c leaving such child or children lawful issue or lineal_descendants then living the share of such deceased member of class c shall go to and be paid to such child children or lineal_descendants in equal shares if there be more than one and taking per stirpes and not per capita and so on from generation to generation until the termination of this trust as and when the death of any one of the members of said class occurs the appropriation of income to said member shall automatically fall to the lineal_descendants of such deceased member following the line of descent from generation to generation and taking always per stirpes until this trust be terminated if at any time during the term hereof the line of descent from any member of class c shall become totally extinct so that there be no lineal descent of such member then living then the income above appropriated to such member shall go and be paid in equal shares and per stirpes to the surviving lineal_descendants of the other members of class c in equal shares if there be more than one at the termination of this trust the corpus of fund c with accumulations shall vest in and be paid to the lineal_descendants of the members of class c then living such descendants of any member of class c to take as a class one equal share thereof and in equal shares amongst themselves if there be more than one paragraph xii provides if during the continuance of this trust all of the members of class c shall have died leaving no lawful issue or other lineal_descendants then living and thus the line of descent from the members of class c shall have become totally extinct then the said trust fund c shall go to and become a part of trust fund b and the income thereof be paid and the corpus thereof vest and be distributed in accordance with the terms and provisions relative to said fund b as above set forth paragraph xv provides this trust shall end and determine in any event at the end of the term and period of twenty-one years after the death of all of the members of class b above named and the survivor of them upon such termination of the trust the trustee shall pay and turn over to the parties thereunto entitled the balance of the trust fund in its hands with accruals after deducting its compensation and all proper charges and expenses and liabilities in relation thereto and may at its discretion turn the same over in whole or in part in_kind plr-114865-02 the trust instrument was supplemented on date the supplement amended paragraph v section a to provide a until september 30th the trustee shall pay to donor if she shall so long live so much of the net_income from said trust as she may from time to time require any of said net_income then remaining to become a part of the corpus of said trust and beginning with october 1st all of the net_income then remaining and to accrue during the lifetime of donor shall in like manner be and become a part of the corpus of said trust and subject_to all the terms and provisions of this indenture on date trust was modified by local court decree the decree provides that funds a and b under the indenture of trust created date and supplement dated date established by donor deceased-settlor are hereby separated from fund c and funds a and b shall henceforth be held as a separate trust trust a b the current beneficiaries of trust a b represent six family lines these beneficiaries seek to divide trust a b into six separate trusts representing the six family lines to accommodate their different investment and financial needs the assets of trust a b will be divided on a pro_rata basis into six separate equal trusts income shall continue to be paid according to the terms of trust instrument and supplement as reformed by the decree upon the death of a named beneficiary his or her share is distributable to his or her descendants per stirpes all other terms and conditions of the trust instrument and the supplement as reformed by the decree shall remain in full force and effect the trustee petitioned local court to approve the division of trust a b into six separate trusts on date local court issued an order approving the division pending a favorable ruling from the internal_revenue_service on this ruling_request there have been no additions actual or constructive to trust or trust a b since date the trustee has requested a ruling that the proposed division of trust a b into six separate trusts will not cause trust a b and the six separate trusts to lose their exempt status for gst tax purposes law and analysis sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping gst transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section a of the tax_reform_act_of_1986 the act the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and plr-114865-02 sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust as defined in b in existence on date is considered an irrevocable_trust however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer in this case trust was irrevocable on date and no additions actual or constructive have been made to trust since that date trustee proposes to divide trust a b into six equal and separate trusts each of the six separate trusts will benefit one of the family lines of the current beneficiaries otherwise each of the six separate trusts will have provisions identical to those of trust the proposed division of trust a b will not shift a beneficial_interest in the six separate trusts to any beneficiary who occupies a lower generation than the persons who held the beneficial_interest prior to the division the proposed division will not extend the time for vesting of any beneficial_interest in the six separate trusts beyond the time provided for in trust accordingly based on the facts submitted and the representations made and provided there are no further additions to the six separate trusts we conclude that the division of trust a b into six separate trusts will not cause trust a b or the six separate trusts to lose their exempt status for gst tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer plr-114865-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
